Per Curiam. Petitioners John Johnson and Jay Shue are deputy prosecuting attorneys for the Sixth Judicial District. They have filed an emergency petition for a writ of habeas corpus or, alternatively, a writ of certiorari or stay of contempt order. They have further moved this court for expedited consideration of their petition. The facts are that on November 15, 2000, the companion cases of State v. McBride and State v. Smith, Pulaski County Circuit Court, Division 1, No. CR 2000-2500, were set for trial before a jury. The two defendants were charged with first-degree murder. Petitioners Johnson and Shue repeated their motion for a continuance, which was originally filed on November 9, 2000, based on the fact that they needed the transcript of a bond hearing that occurred on September 15, 2000, to assist in trial preparation. The circuit court denied the motion and, according to petitioners, ordered that the trial proceed or that the petitioners nolle prosequi the charges. The petitioners apparently declined to do either, whereupon the circuit court held them in contempt of court. They were taken into custody by the Pulaski County Sheriff’s Department.  We grant the motion for expedited consideration of this petition and issue a temporary stay, effective November 15, 2000, of the circuit court’s order with an order that the petitioners be released from custody forthwith. See Dean v. Williams, 339 Ark. 263, 5 S.W.3d 37 (1999). We further issue a writ of certiorari directing the court reporter to file the transcript of the proceedings in this matter that led to contempt which occurred on November 15, 2000, and the order of the circuit court finding that petitioners were in contempt of court and ordering that they be taken into custody, by Monday, November 20, 2000, at 5:00 p.m. We further direct counsel or petitioners and respondents to file simultaneous briefs by Monday, November 27, 2000 at 5:00 p.m. on the point of whether a writ of habeas corpus or a writ of certiorari should issue. The temporary stay will remain in effect pending our review of the matter. It is so ordered.